ORDER
PER CURIAM.
Appellant, Willie Richardson, appeals from his jury trial convictions in the Circuit Court of the City of St. Louis of two counts of second degree burglary, RSMo § 569.-170 (1986), for which he was sentenced as a prior, persistent and Class X offender, to two concurrent terms of seven years’ imprisonment. We affirm. We have reviewed the briefs and arguments of the parties, the transcript and the legal file and find that no jurisprudential purpose would be served by a written opinion. We therefore affirm appellant’s conviction pursuant to Rule 30.25. The parties have been provided with a memorandum, solely for their own information, setting out our reasons for so deciding.